Citation Nr: 1522121	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-41 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to August 1955.  He died in February 1992, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in April 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in February 1992 and the cause of death was metastatic adenocarcinoma. 

2.  Service connection was not in effect for any disability at the time of the Veteran's death. 

3.  The preponderance of the credible and probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.

CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to the Veteran's death.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A letter dated in March 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The March 2009 informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC. As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been obtained and associated with the claims folder, as have pertinent obtainable VA medical records and identified private medical records for which the appellant has submitted proper authorization forms.  Moreover, the record does not indicate, nor has the appellant indicated the Veteran was in receipt of Social Security Administration (SSA) disability.  

The Board also obtained a VA medical opinion in connection with this claim in November 2009.  The Board finds that the November 2009 opinion is adequate for the purpose of determining the claim decided herein.  The report reflects that the VA physician reviewed the claims folder, including the Veteran's service treatment records and post-service medical evidence that has been submitted in connection with the appellant's claim.  The physician also explained the rationale behind his conclusions through citation to medical principles and the facts of the appellant's case.  As to the Veteran's representative's argument that the VA examiner relied upon a biased study in support of his opinion, the Board notes that the VA examiner only relied on this report to explain that a cigarette smoker who was exposed to significant amounts of asbestos was almost 95 percent likely to develop cancer.  The Board therefore finds no merit to this argument.  For these reasons, the Board finds that the November 2009 opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant. 

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes the claims file does not include a diagnosis of any disease listed within a year of service.  As such, service connection on a presumptive basis is not warranted.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in February 1992.  The Veteran's death certificate listed the cause of death as metastatic adenocarcinoma.   At the time of the Veteran's death, he was not service connected for any disabilities.

The Veteran served on active duty with the United States Navy from January 1952 to August 1955.  The Veteran's military occupational specialty was listed as a "fireman," which required him to work in the engineering spaces and would likely have resulted in significant asbestos exposure.

In an etiology opinion dated in November 2009, the VA examiner found that it was less likely as not that the Veteran's adenocarcinoma of the lung was caused by or a result of asbestos exposure while serving in the United States Navy.  The examiner noted that a review of the claims file indicated a likely history of asbestos exposure while serving in the United States Navy.  The examiner noted further; however, that the Veteran also worked for almost 40 years after service in an auto body shop, where he was exposed to multiple toxic chemicals and fumes, to include xolvene, toluene, lead, and isocyanide.  The examiner explained that any one of these exposures, over the course of 40 years, could have resulted in lung cancer.  The examiner also noted that the Veteran smoked in excess of 2.5 packs of cigarettes a day for more than 40 years.  The examiner cited to the earliest Johns Manville studies, which showed that a cigarette smoker who was exposed to significant amounts of asbestos was almost 95 percent likely to develop cancer.  The examiner noted; however, that it was never determined that asbestos exposure was the primary initiator and promoter.  He explained that most studies identify the toxic effects of smoking as the more likely offender.  

The examiner explained that the Veteran had multiple risk factors for lung cancer.  The examiner found that the most important risk factor in a patient who did not develop mesothelioma, but rather adenocarcinoma would be smoking, followed by 40 years of exposure to toxic chemical fumes, and lastly, asbestos exposure.  The examiner noted further that the Veteran had additional asbestos exposure post-service while working in a civilian ship yard for four years.  The examiner explained that although he could not completely exclude asbestos as a causal factor in the Veteran's disease process, it was unlikely the primary cause of malignancy.

The appellant has not submitted a private medical opinion contradicting the conclusions of the VA examiner, although she has been afforded the opportunity to do so.  

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).

Furthermore, to the extent that the VA examiner attributed the Veteran's adenocarcinoma of the lung to his cigarette smoking for the past 40 years, the Board notes that for claims received by the VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300.  As the appellant filed her claim after this date, service connection may not be granted on that basis.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  

While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has also considered the appellant's own lay assertions that the Veteran's death was related to his asbestos exposure in service.  Certainly, she is competent to relate the Veteran's reports as to such exposure.  However, the Board finds that there is no evidence of record to show that she has the specialized medical education, training and experience necessary to render a competent medical opinion on a complex medical matter, such as whether in-service asbestos exposure led to the adenocarcinoma of the lung that directly led to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


